DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 23rd, 2022 has been entered. Claims 1-20 remain pending in this application.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed on February 23rd, 2022, with respect to rejections of claim 1-20 have been fully considered and are persuasive.  
Regarding the 102(a)(1) rejection of claim 1, applicant argues that the amendment to claim 1 overcomes the prior 102(a)(1) rejection of claim 1. The examiner agrees, and the 102(a)(1) rejection of independent claim 1 and dependent claims 2-6, 14, & 16-17 has been withdrawn.   However, upon further consideration, a new ground(s) of rejection is made in view of Bloom (US 20130158536 A1).
Regarding the 103 rejections of dependent claims 7-13, 15, & 18-20, applicant argues that, as amended the independent claim 1 overcomes the prior 102(a)(1) rejection and therefore the amendment overcomes the 103 rejections of dependent claims 7-13, 15, & 18-20. The examiner agrees and the 103 rejections of rejections of dependent claims 7-13, 15, & 18-20 have been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 14, & 16-17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom (US 20130158536 A1).
Regarding claim 1, Bloom discloses an ablation catheter ([0053] & [0055]; Figures 1-4—element 100) comprising: a catheter body ([0055]; Figure 1—elements 110 & 170) defining a fluid delivery lumen ([0055] & [0056]; Figure 5—element 114), and a deformable tip ([0055], [0064], [0081], [0086], & [0091]; Figures 1-4—elements 130, 140, & 180); the electrodes (140) of the tip (180) deform from a straight configuration to a bent configuration when balloon (130) is inflated) secured to the catheter body ([0083]-[0085]), wherein the deformable tip ([0055]; Figures 1-4—element 130, 140, & 180) comprises one or more valves ([0066], & [0080]-[0086]; Figure 10-13—element 144) that are configured to open in response to deformation of the deformable tip upon contact with target tissue ([0052], [0080], [0081], & [0086]); Figure 12 & 13—element 144; the tip can be inserted in a non-expanded configuration, and can transition to a expanded condition at a target tissue site; in a straight (non-expanded) configuration the electrodes (140) define a closed lumen (142) which does not allow fluid to pass through valves (144), when electrodes are bent (expanded) the valves (144) open to allow fluid contained within the electrode lumen (142) to pass through the valves (144) to the exterior thereof), and wherein the ablation catheter is configured to permit liquid communication between an interior of the deformable tip and an exterior of the deformable tip in response to a deformation of the tip ([0064], [0080], [0081], & [0086]; Figure 12 & 13—elements 144 & “F”) .
Regarding claim 2, Bloom discloses all of the limitations of claim 1, as described above. 
Bloom further discloses wherein the deformable tip is formed of an elastomeric material ([0035], [0065], [0086]; the electrodes can be formed of flexible polymer).
Regarding claim 3, Bloom discloses all of the limitations of claim 1, as described above. 
Bloom further discloses a conductive member ([0055], [0071], [0080]; Figures 1-4, 12, & 13—element 140), configured to deliver current to liquid within the deformable tip ([0064] & [0071]; working fluid can be delivered to electrode (140) and retained in lumen (142), as fluid exits the electrodes it becomes energized delivering electrosurgical energy to tissue) such that liquid passing from the interior of the deformable tip to the exterior of the deformable tip can convey RF energy away from the deformable tip ([0071], [0080], & [0081]; Figure 12 & 13—element 144 & “F”).
Regarding claim 4, Bloom discloses all of the limitations of claim 1, as described above. 
Bloom further discloses wherein the ablation catheter is configured to emit RF energy away from the deformable tip in response to the deformation of the deformable tip ([0064], [0071], & [0081]; Figure 4, 11, & 13—elements 140, 144, & “F”; in a bent configuration working fluid passes from interior of electrode lumen (142) to exterior of electrode to tissue; as working fluid exits electrodes it becomes energized and deliver electrosurgical energy to target tissue).
Regarding claim 5, Bloom discloses all of the limitations of claim 4, as described above. 
Bloom further discloses wherein the RF energy is transmitted from the interior of the deformable tip to the exterior of the deformable tip via liquid exiting the deformable tip ([0064], [0071], & [0081]; Figure 4, 11, & 13—elements 140, 144, & “F; in a bent configuration working fluid passes from interior of electrode lumen (142) to exterior of electrode to tissue; as working fluid exits electrodes it becomes energized and deliver electrosurgical energy to target tissue).
Regarding claim 6, Bloom discloses all of the limitations of claim 1, as described above. 
Bloom further discloses wherein the one or more valves ([0066], [0080], [0081], & [0086]; Figure 10-13—element 144) comprise one or more slits extending through a wall of the deformable tip ([0066], [0081] & [0086]; Figure 10-13—element 144).
Regarding claim 14, Bloom discloses all of the limitations of claim 1, as described above. 
Bloom further discloses wherein a support structure ([0055]; Figures 1-4, & 6—element 120) is configured to support a proximal end region of the deformable tip ([0084], [0055], & [0060]; Figures 1-4 & 6—elements 140a & 124).
Regarding claim 16, Bloom discloses all of the limitations of claim 14, as described above. 
Bloom further discloses  wherein the support structure is integral with a wall of the deformable tip ([0083]; distal tip (140) may be fixedly coupled to proximal support (120)).
Regarding claim 17, Bloom discloses all of the limitations of claim 14, as described above. 
Bloom further discloses wherein the support structure is a component that is attached to the deformable tip ([0083]; distal tip (140) may be fixedly coupled to proximal support (120)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of O’day (US 20130138077 A1), hereinafter O’day.
	Regarding claim 7, Bloom discloses all of the limitations of claim 6, as described above. 
	Bloom does not disclose wherein the one or more valves comprise 3- legged slits extending through the wall of the deformable tip.
O’Day teaches a catheter ([0016] & [0018]; Figure 2—element 16) for delivering treatment fluid to tissue via valves ([0018]; Figures 2-4—element 40), wherein the one or more valves ([0018]; Figure 2-4—element 40) comprise 3- legged slits ([0027] & [0028]; Figure 4—element 50; Figure 5—element 150) extending through the wall of the deformable body ([0018] & [0025]; Figure 4—element 16, 26, & 28).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter as disclosed by Bloom to include the teachings of O’day, as described above, as both references and the claimed invention are directed toward catheters that deliver treatment fluid from an interior lumen to an exterior via valves. As disclosed by Bloom the valves may be helical discontinuities, holes, slots, or perforations which can open in response to bending and fluid pressure([0066] & [0086]). As disclosed by O’day, pressure responsive slits are well known and appear to improve over certain conventional port configurations, although there is still a need for improvement in the practical implementation of infusion procedures ([0004]), and the multiple slit ports may control the infusion flow such that distal attenuation of an infusion rate is substantially reduced ([0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slit configuration as disclosed by Bloom, to include the slit configuration as taught by O’day, as such a modification would provide an improvement in the practical implementation of infusion procedures and control the infusion flow such that distal attenuation of an infusion rate is substantially reduced.
	Regarding claim 8, Bloom discloses all of the limitations of claim 6, as described above. 
	Bloom does not disclose wherein the one or more slits extend through a recessed region of the wall of the deformable tip.
O’Day teaches a catheter ([0016] & [0018]; Figure 2—element 16) for delivering treatment fluid to tissue via valves ([0018]; Figures 2-4—element 40), the valves comprising one or more slits ([0027] & [0028]; Figure 4—element 50; Figure 5—element 150); wherein the one or more slits ([0027] & [0028]; Figure 4—element 50) extend through a recessed region of the wall of the deformable body ([0023]; Figure 4—element 40; the region recesses inwardly from interior wall 28).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter as disclosed by Bloom to include the teachings of O’day, as described above, as both references and the claimed invention are directed toward catheters that deliver treatment fluid from the interior of the catheter to the exterior of the catheter via valves. As disclosed by O’day, pressure responsive slits are well known and appear to improve over certain conventional port configurations, although there is still a need for improvement in the practical implementation of infusion procedures ([0004]), the terminal tip of the recessed region extends inwardly so it is incident to an outward flow of fluid from the fluid supply passage ([0023]), and the multiple slit ports may control the infusion flow such that distal attenuation of an infusion rate is substantially reduced ([0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter as disclosed by Bloom, to include the port configuration as taught by O’day, as such a modification would provide an improvement in the practical implementation of infusion procedures, allow the terminal tip of the recess to be positioned such that it is incident to an outward flow of fluid from the fluid supply, and control the infusion flow such that distal attenuation of an infusion rate is substantially reduced.
Regarding claim 9, Bloom in view of O’day disclose all of the limitations of claim 8, as described above. 
O’day further teaches wherein the recessed region of the wall of the deformable tip is tetrahedral-shaped ([0005], [0026], [0027] & [0028]; Figure 4—element 40; Figure 4 portrays the tetrahedral shape with 3 slits (50) and 3 walls (42) ending in terminal tip (46)). 
Claims 8 & 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Morris (US 20040176743 A1), hereinafter Morris.
Regarding claim 8, Bloom discloses all of the limitations of claim 6, as described above. 
Bloom does not disclose wherein the one or more slits extend through a recessed region of the wall of the deformable tip.
Morris teaches a catheter ([0015] & [0034]; Figure 1—element 10; Figure 4—element 38 & 40) for delivering fluid to tissue via one or more slits ([0015] & [0016]; Figures 1-4—element 22) wherein the one or more slits ([0034]; Figure 4—element 22) extend through a recessed region ([0034]; Figure 4—element 42) of the wall of the deformable catheter ([0034]; Figure 4—element 40).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter as disclosed by Bloom to include the slit configuration as taught by Morris, as both references and the claimed invention are directed toward catheters that supply treatment fluid from the interior of the catheter to the exterior of the catheter via valves. As disclosed by Bloom the valves may be helical discontinuities, holes, slots, or perforations which can open in response to bending and fluid pressure ([0066] & [0086]). As disclosed by Morris, conventional catheters include at least one pressure responsive valve or port ([0004]), the indentation decreases the compliance of the catheter, causing the slit to be more responsive to the pressure differentials ([0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slit configuration, as disclosed by Bloom to include the teachings of Morris, as described above, as such a modification would allow the slits to be more responsive to pressure differentials.
Regarding claim 10, Bloom in view of Morris disclose all of the limitations of claim 8, as described above. 
Morris further discloses wherein the recessed region ([0034]; Figure 4—element 42) of the wall of the deformable tip is hemispherical ([0034]; Figure 4—element 42, shown to be hemispherical).
Regarding claim 11, Bloom discloses all of the limitations of claim 1, as described above. 
Bloom does not explicitly disclose wherein the deformable tip comprises support regions between adjacent valves. 
Morris teaches a catheter ([0015] & [0034]; Figure 1—element 10; Figure 4—element 38 & 40) for delivering fluid to tissue via one or more valves ([0015] & [0016]; Figures 1-4—element 22) wherein the deformable tip comprises support regions ([0034]; Figure 4—element 43) between adjacent valves ([0034]; Figure 4—element 22).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter as disclosed by Bloom to include the valve configuration as taught by Morris, as both references and the claimed invention are directed toward catheters that supply treatment fluid from the interior of the catheter to the exterior of the catheter via ports. As disclosed by Morris, conventional catheters include at least one pressure responsive valve or port ([0004]) and the indentation decreases the compliance of the catheter, causing the slit to be more responsive to the pressure differentials ([0030]), the thickness surrounding the slit is greater than the rest of the catheter body which stiffens the hinge-like structure created by the recess, and thereby fine tuning the pressure responsiveness of the slits ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter, as disclosed by Bloom, to include the teachings of Morris, as described above, as such a modification would cause the slits to be more responsive to pressure differentials and fine tune the pressure responsiveness of the slits. 
Regarding claim 12, Bloom in view of Morris disclose all of the limitations of claim 11, as described above. 
Morris further teaches wherein the support regions comprise ribs ([0034]; Figure 4—element 43; the ribs being the greater thickness on element 43).
Regarding claim 13, Bloom in view of Morris disclose all of the limitations of claim 12, as described above. 
Morris further teaches wherein the ribs ([0034]; Figure 4—element 43) are attached at opposite ends to walls of adjacent valves (Figure 4—element 22; ribs (43) are located on opposite ends of the valve (22)).
Claims 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Salahieh et al. (US 20100204560 A1), hereinafter Salahieh.
Regarding claim 15, Bloom discloses all of the limitations of claim 14, as described above. 
Bloom does not disclose wherein the support structure includes one or more ribs that extend along the proximal end region of the deformable tip. 
	Salahieh teaches an ablation catheter comprising an expandable distal tip ([0005] & [0121]; Figure 17A & 17B—element 93) comprising a proximal support structure ([0121] & [0132]; Figure 17A & 17B—element 44) wherein the support structure ([0121] & [0132]; Figures 17A-B & 20A-C—element 44) includes one or more ribs ([0121] & [0132]; Figure 20A-C—elements 44) that extend along a proximal end region of the deformable tip ([0121] & [0132]; [Figure 17A-B—element 93; Figure 20A-C—element 34; The ribs are shown extending from distal end of catheter shaft throughout the proximal region of deformable tip element). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as discloses by Bloom, to include the teachings of Salahieh, as both references and the claimed invention are directed toward ablation catheters with deformable tip elements. As disclosed by Salahieh, the support arms are used to aid in maneuvering the catheter shaft in a distal and proximal direction, and this in turn provides better control of positioning and orienting the electrode assembly against tissue ([0147]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter as discloses by Bloom to include the teachings of Salahieh, as described above, as such a modification would aid in maneuvering the catheter shaft in a distal and proximal direction thereby provide better control of positioning and orienting the electrode assembly against tissue.  
	Regarding claim 18, Bloom discloses all of the limitations of claim 14, as described above. 
	Bloom does not disclose wherein the support structure comprises a plurality of fingers that extend along the proximal end region of the deformable tip.  
Salahieh teaches an ablation catheter comprising an expandable distal tip ([0005] & [0121]; Figure 17A & 17B—element 93) comprising a proximal support structure ([0121] & [0132]; Figure 17A & 17B—element 44) wherein the support structure ([0121] & [0132]; Figures 17A-B & 20A-C—element 44) comprises a plurality of fingers ([0121] & [0132]; Figure 20A-C—elements 44) that extend along the proximal end region of the deformable tip ([0121] & [0132]; [Figure 17A-B—element 93; Figure 20A-C—element 34; The fingers are shown extending from distal end of catheter shaft throughout the proximal region of deformable tip element). 
	A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the ablation catheter, as discloses by Bloom, to include the teachings of Salahieh, as both references and the claimed invention are directed toward ablation catheters with deformable tip elements and electrode arrays. As disclosed by Salahieh, the support arms are used to aid in maneuvering the catheter shaft in a distal and proximal direction, and this in turn provides better control of positioning and orienting the electrode assembly against tissue ([0147]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ablation catheter as discloses by Bloom to include the teachings of Salahieh, as described above, as such a modification would aid in maneuvering the catheter shaft in a distal and proximal direction thereby provide better control of positioning and orienting the electrode assembly against tissue. 
Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom in view of Salahieh and Marecki et al. (US 20150351652 A1), hereinafter Marecki. 
Regarding claim 19, Bloom in view of Salahieh disclose all of the limitations of claim 18, as described above. 
Bloom in view of Salahieh do not disclose the catheter further comprising one or more electrodes attached to one or more of the fingers.  
Marecki teaches a support assembly ([0074], [0077], [0078] & [0096]; Figure 2B, 3E-F, & 4A-D—element 30) fixed to the distal end of a catheter body ([0074]; Figure 2B—element 34) comprising one or more fingers ([0074], [0077], [0079] & [0096]; Figure 3E-F & 4A-D—element 60); with one or more electrodes ([0080]; Figure 3E-F & 4A-D —element 64) attached to one or more of the fingers (Figure 3E-F & 4A-D—element 60). 
A person of ordinary skill in the art would have been motivated to modify the ablation device as disclosed by Bloom in view of Salahieh, to include the teachings of Marecki, as all references and the claimed invention are directed toward catheters which can be used in ablation procedures. As disclosed by Marecki, the electrodes on the fingers may be sensing electrodes for sensing electrical activity, in particular sensing/mapping electrical activity of the heart ([0070]), mapping electrical activity of the heart is a critical component for the diagnosis and treatment of heart disease, and many therapies, like ablation for treatment of arrhythmias, require detailed electroanatomic mapping ([0003]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation catheter as disclosed by Bloom in view of Salahieh to include the teachings of Marecki, as described above, as such a modification would map/sense electrical activity of the heart which is a critical component for diagnosis and treatment, and allow for detailed electroanatomic mapping which is required in ablation therapy for the treatment of arrhythmias. 
Regarding claim 20, Bloom in view of Salahieh and Marecki disclose all of the limitations of claim 19, as described above. 
Marecki further teaches wherein the fingers (Figure 6-9D—element 60) are flexible printed circuits ([0009]-[0011] & [0096]; Figure 6—elements 82 & 84) arranged to transmit signals to and from the one or more electrodes ([0071], [0072], [101] & [102]; Figure 6—element 64).
A person of ordinary skill in the art would have been motivated to modify the support structure as disclosed by Bloom in view of Salahieh, to include the further teachings of Marecki, as all references and the claimed invention are directed toward catheters which can be used for ablation therapy. As disclosed by Marecki, the electrodes on the fingers may be sensing electrodes for sensing electrical activity, in particular sensing/mapping electrical activity of the heart ([0070]), mapping electrical activity of the heart is a critical component for the diagnosis and treatment of heart disease, and many therapies, like ablation for treatment of arrhythmias, require detailed electroanatomic mapping ([0003]).  Marecki further discloses, that the electrodes detect the electric activity of the heart which is then processed into electrogram signals that accurately represent cellular excitation through cardiac tissue relative to the electrode locations, the processing system can then analyze and output the signal to the physician which can be used in diagnostic procedures ([0069]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ablation catheter as disclosed by Bloom in view of Salahieh to include the further teachings of Marecki, as described above, as such a modification would map/sense electrical activity of the heart which is a critical component for diagnosis and treatment, allow for detailed electroanatomic mapping which is required in ablation therapy for the treatment of arrhythmias, and display electrogram signals that accurately represent the cellular excitation through cardiac tissue relative to the sensor location.
Conclusion
Accordingly, claims 1-20 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794